Title: To James Madison from an Unidentified Correspondent, 1 July 1811 (Abstract)
From: 
To: Madison, James


1 July 1811, Maryland. “I advise you as a Friend to arouse from your Lethargy. Look at the Nation. The People are all but ready to Burst into a Flame. A Flame of Discord. This is the Hour Of Trial—it is more Dangerous than the Time that tried Men’s Soul’s.… Do not slumber at the Helm in the Storm lest Our ship may Broach too & founder. May God be your Comfort and give you Consolation in the Hour of Trial for you need it.”
